Citation Nr: 1013575	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened the Veteran's claim 
for entitlement to service connection for glaucoma and denied 
it on the merits. 

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for glaucoma was denied by a January 2002 rating decision.  
He did not appeal.

2.  The evidence received since the January 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating his claim for service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied entitlement 
to service connection for glaucoma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2002 rating decision 
that denied entitlement to service connection for glaucoma is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's glaucoma 
claim and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

The Veteran's claim of entitlement to service connection for 
glaucoma was denied by a January 2002 rating decision.  At 
the time of the January 2002 decision, the evidence of record 
included the Veteran's service treatment records, billing 
records from the Southern Eye institute dated in November 
1991 and March 2001; and a December 2001 VA eye examination 
report.  

The Veteran's claim was denied in January 2002 on the basis 
that there was no evidence that he currently had glaucoma.  
In making this determination, the RO noted that, in a 
September 1988 service treatment record, a doctor stated that 
he doubted the Veteran had glaucoma; that the Veteran's 
separation examination did not reveal a glaucoma diagnosis; 
and that the December 2001 VA examiner indicated that there 
was insufficient evidence of record to support a glaucoma 
diagnosis.  The RO also noted that a March 2001 billing sheet 
from the Southern Eye Institute indicated the Veteran had 
been diagnosed with chronic open angle glaucoma, but seems to 
have disregarded this diagnosis on the basis that there were 
no corresponding progress notes of record.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated January 31, 2002.  He did not appeal.  
Therefore, the January 2002 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in August 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the January 2002 rating decision 
includes VA treatment records dated from August 2005 to July 
2006; private treatment records, including progress notes and 
optical nerve fiber analysis reports, from the Southern Eye 
Institute, dated from November 1991 to January 2005; and 
copies of the Veteran's prescriptions, dated from September 
2001 to June of 2007.  Significantly, records from the 
Southern Eye institute reveal that the Veteran was first 
diagnosed with chronic open angle glaucoma on February 2, 
2001, and has received fairly consistent treatment for this 
condition since.  Additionally, in March 2006, a VA doctor 
stated that the Veteran was suspected to have bilateral 
glaucoma, as opposed to ocular hypertension, and noted that 
he was taking medication for glaucoma, including Travoprost.  

The Veteran's claim was previously denied because the 
evidence did not show that he currently had glaucoma.  The 
evidence submitted since January 2002 shows that the Veteran 
has been diagnosed with, and treated for, glaucoma, and 
indicates that that this condition may be related to service.  
This evidence is new in that it had not previously been 
submitted.  It is also material insofar as it relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim; specifically, evidence of a current eye 
disability.  The additional evidence being both new and 
material, the claim for service connection for glaucoma is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for glaucoma is reopened.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence 
with which to reopen his claim for entitlement to service 
connection for glaucoma, further evidentiary development is 
necessary before the merits of this claim may be addressed.  
The Veteran contends that service connection for glaucoma is 
warranted because he was first treated for and diagnosed with 
this condition during service.  Specifically, he has reported 
that on March 2, 1991, a doctor at the Southern Eye Clinic 
diagnosed him with chronic open angle glaucoma.  
Additionally, during VA treatment, the Veteran has reported 
having a continuity of symptomatology since an in-service 
injury in 1988 when he was accidentally electrocuted.    

The Veteran's service treatment records reveal treatment for 
electrical shock in April 1998, complaints of eye pressure in 
September 1988, and treatment for vascular headaches in April 
1989.   Significantly, in September 1988, during follow-up 
treatment for his complaints of eye pressure, a doctor ruled 
out glaucoma.  Subsequently, in June 1989, the Veteran was 
afforded a complete eye examination at the North Florida Eye 
Clinic, where a doctor diagnosed him with a vitreous floater.  
At his May 1991 separation examination, the Veteran's eyes 
were noted to be normal and the Veteran denied having a 
history of eye problems.  

Post service, the Veteran sought treatment at the Southern 
Eye Institute in November 1991, when he was diagnosed with 
severe headaches; no eye condition was diagnosed at that 
time.  The evidence of record indicates that the Veteran did 
not receive further treatment at the Southern Eye Institute 
until February 2, 2001, when he was first diagnosed with 
chronic open angle glaucoma.  The Veteran has since received 
fairly consistent treatment for his glaucoma; however, 
contrary to the Veteran's contentions, all subsequent 
treatment records from the Southern Eye Institute indicate 
that his chronic open angle glaucoma was first diagnosed in 
February 2001.  See Southern Eye Institute records dated in 
March 2001, June 2001, July 2001, October 2001, February 
2002, June 2002, February 2003, June 2003, September 2003, 
December 2003, January 2004, and January 2005.

In December 2001, the Veteran was afforded a VA eye 
examination.  At the outset, the examiner indicated that he 
had reviewed the Veteran's claims file, and noted the 
Veteran's report of having mild intermittent blurry vision in 
both eyes.  After examining the Veteran, the examiner stated 
that there was insufficient evidence to warrant a diagnosis 
of glaucoma or its residuals.  In this regard, he stated that 
while the Veteran was considered a "glaucoma suspect" based 
on the appearance of his optic nerve head, his intraocular 
pressure and visual field testing was normal.  The examiner 
went on to state that he suspected that the Veteran may truly 
have glaucoma based on his family history, his history of 
elevated intraocular pressure, and his suspicious appearing 
optic nerves; however, he indicated that it was impossible to 
diagnose glaucoma based on a single examination and with a 
lack of thorough documentation in the record.  Finally, the 
VA eye examiner recommended that the Veteran continue to take 
Timoptic-XE for his intraocular pressure and to follow-up 
with an ocular physician for his possible glaucoma.  

Post-service VA treatment records reveal that, in October 
2005, the Veteran stated that he had eye pain and headaches 
since an in-service incident in 1988 when he was accidentally 
electrocuted, and indicated that he currently had severe eye 
pressure and was taking medication for glaucoma.  At a 
December 2005 annual VA eye evaluation, the Veteran reported 
that he had been experiencing eye pain and pressure in both 
eyes with photophobia for many years, and stated that he was 
suspected to have glaucoma.  At a January 2006 eye 
evaluation, the doctor reported that the Veteran likely had 
ocular hypertension; however, went on to state that due to 
the Veteran's family history of glaucoma, his optic nerve 
head cupping, and his borderline intraocular pressure, he 
should continue taking Travtan and undergo a re-evaluation of 
his intraocular pressure in four months.  Subsequently, in 
March 2006, a VA doctor reported that the Veteran was 
suspected to have glaucoma in both eyes, as opposed to ocular 
hypertension, and noted that he was taking Travoprost for 
glaucoma.  That same month, a different VA doctor reported 
that the Veteran was still experiencing daily headaches. 

The Board acknowledges that the Veteran was afforded a VA 
examination in December 2001.  Significantly, however, while 
the December 2001 examiner reported that he suspected that 
the Veteran had glaucoma, he reported that he was unable to 
provide such a diagnosis based on the results of a single 
examination and the sparse medical evidence of record.  In 
this regard, the Board points out that in the nine years 
since the December 2001 VA examination, additional evidence 
has been associated with the claims file, including evidence 
showing that he has been diagnosed with chronic open angle 
glaucoma and has received treatment on numerous occasions for 
this condition.  Moreover, although the Veteran had been 
diagnosed with glaucoma by his private doctor at the Southern 
Eye Institute at the time of the December 2001 examination, 
it appears that treatment records from much of this treatment 
had not yet been associated with the claims file at the time 
of the examination.  As such, because the December 2001 VA 
examiner did not have the benefit of being able to review the 
Veteran's complete treatment records at the time of the 
examination, and because the results of the December 2001 
examination obviously did not consider the Veteran's 
additional treatment for glaucoma through July 2006, the 
Board finds that the December 2001 examination report is not 
adequate for rating purposes, and that this matter must be 
remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that when the Secretary undertakes to 
provide a medical examination or obtain a medical opinion, he 
must ensure that the examiner providing the report or opinion 
is fully cognizant of the claimant's past medical history); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(stating that a thorough and contemporaneous medical 
examination is one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); see also 38 
C.F.R. § 4.2 (if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

In this regard, the Board notes that because there is 
evidence of treatment for eye pressure in service, and 
evidence of a current eye disability, an examination is 
necessary to determine whether the Veteran's current eye 
condition was caused by, or is the result of, military 
service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As this case is being remanded for the foregoing reason, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records for an eye 
condition from the Gainesville, Florida, 
VA Medical Center, dated since April 2006.  

2.  Make arrangements to obtain the 
Veteran's treatment records for an eye 
condition from the Southern Eye Institute, 
dated since January 2005.  

3.  Thereafter, schedule the Veteran for a 
VA eye examination.  The Veteran's claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any eye disorder 
found to be present, i.e., glaucoma, 
ocular hypertension, etc.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current eye disorder had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including the April 1988 electrical shock 
for which he received treatment.  

In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports of a continuity of 
symptomatology since service.  The 
examiner should also discuss the 
significance, if any, of the Veteran's in-
service treatment for, and complaints of, 
eye pressure and headaches, and his 
diagnosis of severe headaches in November 
1991.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO should read all medical 
opinions obtained to ensure that the 
remand objectives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

5.  Finally, readjudicate the Veteran's 
claim for service connection for glaucoma.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


